Citation Nr: 1141357	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the left thigh.  

2.  Entitlement to a rating in excess of 10 percent for a left thigh scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  The Cleveland, Ohio, RO now has jurisdiction over this matter.  

This appeal was previously before the Board in July 2008, at which time the Board increased the evaluation for the residuals of the gunshot wound to the left leg from 10 percent to the current 30 percent rating, but denied entitlement to an evaluation of greater than 30 percent.  Entitlement to an evaluation in excess of 10 percent for a left thigh scar was also denied.  

The Veteran appealed the July 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court vacated and remanded that portion of the Board decision that denied an evaluation in excess of 30 percent for the residuals of a gunshot wound to the left leg and entitlement to an evaluation in excess of 10 percent for the left thigh scar for action consistent with a Joint Motion for Partial Remand.  

The appeal was initially returned to the Board in May 2010, at which time the Board determined that a remand for additional development was required in order to complete the actions requested by the Joint Motion.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

 

At this juncture, the Board notes that one of the actions requested by the Joint Motion was to consider whether or not the Veteran was entitled to a separate evaluation for meralgia paresthetica of the left thigh as a result of his service connected gunshot wound of the left leg.  A June 2011 rating decision granted service connection for this disability, and assigned a zero percent evaluation.  Therefore, this is considered a complete grant of this portion of the appeal, and the matter of service connection for meralgia paresthetica is not before the Board.  


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left thigh are manifested by pain, loss of muscle substance, and decreased muscle strength in the left proximal muscle groups. 

2.  The left thigh scar is approximately 10 centimeters by .5 centimeters, superficial, stable, tender on palpation, and without associated function loss. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of a gunshot wound to the left thigh have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.14, 4.21, 4.56, 4.73, 4.118, Code 5313 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for a left thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in September 2003 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  

The Veteran did not receive notice regarding the assignment of disability evaluations or effective dates until a March 2006 letter, which was after the initial adjudication.  However, this did not result in any harm to the Veteran, as his claims have been readjudicated on several occasions since he received this letter and had opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  The Board notes that the May 2010 remand requested that records be obtained from the Veteran's employer.  However, the Veteran did not respond to a request to provide permission to obtain these records, nor did he submit them on his own.  Furthermore, the Veteran declined to undergo the electrodiagnostic testing that was part of the June 2010 VA examination.  The Board finds that no further action need be taken in regards to these matters.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is no indication that there is any other relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluations

The Veteran contends that the evaluations for the residuals of his gunshot wound to the left thigh and for the scar that resulted from this injury are both inadequate to compensate him for the impairment they cause.  He notes that he has constant pain in his leg, and that excessive walking or standing will cause him to limp.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Gunshot Wound

The Veteran seeks an evaluation in excess of 30 percent for service-connected residuals of a gunshot wound to the left thigh.  His 30 percent rating is assigned under Code 5313, the code for disabilities to Group XIII muscles.  Diagnostic Code 5313 describes the function of the muscle group as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscles include the posterior thigh group, and hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; (3) semitendinosus. 38 C.F.R. 4.73, Diagnostic Code 5313. 

The Veteran's 30 percent disability rating is based upon a moderately severe injury to Muscle Group XIII.  A severe injury warrants a 40 percent rating, which is the highest rating available under this rating code.  C.F.R. 4.73, Diagnostic Code 5313.

Moderately severe and severe are terms of art defined by regulation.  A "moderately severe" disability of muscles is defined as a through and through or deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings of a "moderately severe" disability of the muscles indicate a track of missile through one or more muscle groups and, on palpation, loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to the sound side.  38 C.F.R. § 4.56(d)(3)

"Severe" muscle disability results in objective findings that include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d)(4).

Service treatment records show that the Veteran sustained a gunshot wound to the left thigh in a firefight with hostile forces while serving in Vietnam in November 1967.  There was no artery or nerve involvement.  The wound was debrided and surgery to close the wound was performed in December 1967.  The wound was noted to be approximately 10 centimeters long.  He was discharged to temporary restricted duty in December 1967 with a temporary profile for 8 weeks, but his convalescence was extended after he developed pneumonia.  Service connection was granted for residuals of a gunshot wound by rating decision dated April 1971, and a 10 percent evaluation was assigned under C.F.R. 4.73, Diagnostic Code 5313. 

Post-service medical evidence has shown that a foreign body has been retained near the left inferior femoral neck.  The Veteran claims that he has radiating pain throughout the left lower extremity that is exacerbated with exertion.  In a clinical note dated February 2003, it was noted that a magnetic resonance imaging study (MRI) had found a herniated nucleus pulposus at L4-5.  An epidural steroid injection relieved some, but not all, of the Veteran's pain.  The Veteran reported that he had had a left foot "drop" since the steroid injection.  The diagnosis was chronic pain of the left thigh with superimposed left lumbar radiculopathy. 

The Veteran received a VA muscles examination in September 2003.  He reported numbness, with pain and tripping when going up stairs.  The examiner noted that "muscle damage to left muscle group 13 is remote and has no clinical consequence."  There was symmetric strength in both right and left lower extremities.  The sensory abnormality found in the left lower extremity was said to be "of unknown etiology."  There was no evidence of weakness, fatigability, atrophy, incoordination or pain.  There were no residual injuries found on X-ray or physical examination. 

Clinical notes dating from 2003 note consistent complaints of pain exacerbated with exertion.  On several occasions, the Veteran's treating VA physician provided statements to the Veteran's employer indicating the Veteran's physical limitations and ordering restrictions on certain movements at work for disabilities that included but were not limited to his service connected residuals of the gunshot wound. 

On VA examination in March 2005, the Veteran reported joint pain in the knee and hip.  There was full extension of the hip, but the left knee flexed to 34 degrees, with pain to 62 degrees.  X-rays showed a normal left hip and femur; there was, however, a metallic fragment noted in the proximal lateral aspect of the thigh approximately 3 millimeters in diameter. 

On VA examination in May 2007, the Veteran reported that his left leg was always cold and that he had numbness and tingling in the left lower extremity, as well as "constant" pain at the site of the injury.  On physical examination, there was evidence of muscle loss.  There was decreased muscle strength in the left quadriceps group and in the left proximal muscle groups in general.  Flexion of the left knee was limited to 90 degrees.  Examination of the left hip was not possible because of pain at the injury site.  The impression was gunshot wound with loss of muscle tissue and decreased muscle strength in the left proximal group.

VA treatment records from 2007 show that the Veteran continued to be seen on a regular basis for left leg pain.  In October 2007, he described his pain when at its best as a 3 on a scale to 10; at its worse it was a 9.  He said his medication helped to control the pain.  

The Veteran was afforded an additional VA examination in June 2010.  He reported that he had taken early retirement because he could no longer tolerate work due to pain along the area of his gunshot wound.  He continued to have tingling and some discomfort along the anterior-lateral thigh.  The Veteran used two different medications as needed for pain.  This disability had been stable.  There was no history of bone neoplasm or inflammation, and no fracture site motion or deformity.  The Veteran reported weekly flare-ups of moderate severity, which lasted for hours.  His disability also caused discomfort when he was trying to sleep.  The Veteran did have infection in the lateral thigh after the initial injury, which had required debridement.  He denied fracture of the femur.  

On examination, the Veteran had tenderness over the lateral thigh along the entry site of the gunshot wound.  The scar was well healed without keloid formation, but tender.  The muscle bulk of the anterior thigh was normal.  There was an indentation of the musculature on the lateral posterior thigh along Muscle Group XIII where the bullet wound occurred, which resulted in slight impairment of this muscle group.  On neurological examination left knee extension was 5/5, and flexion was 4+/5.  Decreased monofilament and pinprick sensation was noted in the distribution of the lateral femoral cutaneous nerve of the left thigh.  The Veteran ambulated slowly with no instability.  A June 2010 X-ray study noted a small metallic foreign body just lateral to the proximal shaft of the femur.  There was no involvement of the femur, and the femur appeared intact with no fracture or dislocation.  The Veteran was retired, which he stated was partly due to left leg pain with prolonged standing.  This disability had moderate effects on his ability to do chores, and mild effects on his ability to shop and his recreation.  He declined to undergo his scheduled electromyography or nerve conduction studies, although he understood that they were part of the requested examination.  The diagnoses included residuals of a gunshot wound to Muscle Group XIII, left thigh with retained shrapnel fragment.  

Based on the evidence of record, the Board finds that the residuals of the Veteran's gunshot wound to the left thigh more nearly approximate the criteria of a "moderately severe" muscle injury.  Service treatment records show a deep penetrating wound by a high velocity missile with hospitalization for one month and subsequent hospitalization for infection (pneumonia).  The Veteran's complaints of left leg pain have been consistent and the work restrictions issued by his VA physician are clinical evidence of his inability to keep up with work requirements.  Objectively, the residuals of the Veteran's gunshot wound are manifested by loss of muscle and decreased strength in the left proximal muscle group.  There is evidence of limitation of hip extension and knee flexion.  

However, the criteria that describe a "severe" muscle injury have not been demonstrated.  There is no evidence of ragged, depressed and adherent scars showing wide damage to the muscle group; loss of deep fascia or muscle substance; or soft flabby muscles in the wound area.  There was no finding that the muscles swelled or hardened abnormally in contraction, or that there was severe impairment of the left side as compared to the right.  Although the Veteran has a single retained foreign body, he does not have multiple foreign bodies that would indicate intermuscular trauma or the explosive effect of the missile.  There is no report of atrophy, and the June 2010 examiner described muscle bulk as normal.  The Veteran declined the electrodiagnostic testing that is required to demonstrate diminished muscle excitability.  The manifestations of the residuals of the gunshot wound are therefore more appropriately characterized as "moderately severe."  Entitlement to an evaluation in excess of 30 percent under 38 C.F.R. § 4.73, Code 5314 is not warranted.  Since Diagnostic Code 5313 contemplates limitation of flexion of the knee and limitation of extension of the hip, separate evaluations for those symptoms are not merited.  See 38 C.F.R. § 4.14.  

Finally, the Board notes the November 2009 Joint Motion directed the Board to consider whether or not the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) is applicable in this case.  In Rice, the Court found that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  

In this case, a December 2008 rating decision granted a 100 percent scheduler evaluation for the Veteran's service connected PTSD, effective from April 24, 2008.  This makes the question of TDIU from April 24, 2008 moot.  See 38 C.F.R. § 4.16 (Total disability ratings based on individual unemployability may be assigned, where the schedular rating is less than total.).  

The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his gunshot wound to the left leg prior to April 24, 2008.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected disabilities alone precluded employment.  The record clearly indicates that the Veteran continued to work on a full time basis until April 24, 2008.  He would take three days off twice a month under the Family Medical Leave Act during this period, and his employer was required to make some accommodations, but it appears that the Veteran was otherwise able to work full time.  January 2006 records show that the Veteran's psychiatrist believed that the Veteran did not need a reduced work schedule, but only needed to be able to keep appointments.  December 2007 records note that the Veteran was looking to retire, but that he then wanted to work part-time helping his nephew in a tree-trimming business.  There is no suggestion in the record that he was unemployable due to his service connected disabilities prior to April 2008.  Although the Veteran was not paid for the six days of work he missed each month, he was evaluated at 40 percent from June 2003 and at 70 percent from October 2004, the purpose of which was to compensate him for his loss of salary.  Thus, entitlement to a TDIU prior to April 2008 is not warranted. 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis for the period prior to April 2008, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the scheduler criteria accurately reflect the level of severity of the Veteran's gunshot wound of the left leg prior to August 2008.  The Veteran worked full time, but missed up to six days a month due to this disability.  However, as noted in the TDIU discussion, the relatively high rating assigned for service-connected disability was meant to compensate him for his impairment in earning capacity.  There is no convincing evidence that the Veteran's service connected gunshot wound of the left leg presented such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required or indicated.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Scar

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in June 2003.  He has not requested a review of the claim under the new criteria.  Therefore, only the pre- October 2008 version of the schedular criteria, set out immediately below, is applicable. 

Service connection for left thigh scars was granted by rating decision dated September 2001, and a 10 percent rating was assigned under DC 7804.  That Code provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

On VA examination in September 2003, a 12 centimeter well healed scar was noted on the left thigh.  There was some tenderness to the touch and decreased sensation.  Muscle damage was said to be "remote" and "of no clinical consequence."  There was symmetric motor strength in the right and left thigh.

A second VA examination was conducted in March 2005.  A 10.5 centimeter scar was noted with an adjacent 2 centimeter scar.  There was tenderness to palpation. Sensation was decreased around the scar. 

On VA examination in May 2007, the scar measured 5 inches vertically and .5 centimeters at its widest point.  Although there was muscle loss beneath the scar, it was still termed "superficial" by the examiner.  It was stable and regular, with no inflammation, edema, keloid formation or induration of the skin.  There was no inflexibility of the skin or limitation of motion secondary to the scar. 

The June 2010 VA examination described the Veteran's scar as well healed.  It was 10 centimeters by 0.5 centimeters.  The scar was tender to palpation, but there was no keloid formation.  There was no inflammation.  

As noted, the Veteran is currently in receipt of the maximum disability evaluation, 10 percent, under 38 C.F.R. § 4.118, Code 7804.  Thus, an increased rating is not available under Code 7804. 

Other potentially applicable diagnostic codes that provide for an evaluation in excess of 10 percent are Code 7801 (scars that are deep or that cause limited motion); and Code 7805 (limitation of function of the part affected).  Medical evidence of record, however, does not demonstrate that the scar exceeds 12 square inches (77 square centimeters), or that it results in limitation of function or motion.  Accordingly, these codes are not for application. 

The Board has again considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted.  38 C.F.R. § 3.321(b) (2011).  

In this case, the Board finds that the scheduler criteria accurately reflect the level of severity of the Veteran's scar.  The Veteran is retired, and the June 2010 examiner notes only mild to moderate impairment to his activities of daily living due to his injuries.  There is no convincing evidence that the Veteran's service connected scar presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required or indicated.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the left thigh is denied. 

Entitlement to a rating in excess of 10 percent for a left thigh scar is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


